Citation Nr: 9924471	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  98-07 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for hypertension (hypertensive 
vascular disease) and for a heart disorder (hereinafter 
referred to collectively as "cardiovascular disease").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse 




ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to February 
1975.  His service from November 22, 1971 until February 21, 
1975 is characterized as dishonorable.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision 
rendered by the Department of Veteran Affairs (VA) Regional 
Office (RO) in Wichita, Kansas, which denied the veteran's 
request to reopen his claim of service connection for 
cardiovascular disease.


FINDINGS OF FACT

1.  By rating decisions in April 1981 and May 1981, 
entitlement to service connection for cardiovascular disease 
was denied; the veteran did not file a substantive appeal to 
either of these rating decisions.  

2.  By rating decision in December 1986, entitlement to 
service connection for cardiovascular was denied; the veteran 
was notified of that decision, but did not appeal. 

3.  The evidence associated with the claims file subsequent 
to the December 1986 rating decision does not bear directly 
and substantially upon the issue at hand, is cumulative or 
redundant of evidence previously submitted, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The April and May 1981 rating decisions are final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R.§§ 3.104(a), 
20.1103 (1998). 

2.  The December 1986 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R.§§ 3.104(a), 20.1103 (1998). 

3.  New and material evidence has not been received to reopen 
the veteran's claim of entitlement to service connection for 
cardiovascular disease.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes at the outset that the April 1981, May 
1981, and December 1986 rating decisions, denied entitlement 
to service connection for cardiovascular disease.  The 
veteran did not file substantive appeals to any of these 
rating decisions.  Therefore, these rating decisions became 
final.  38 U.S.C.A. § 7105(c).  

In January 1998, the RO rendered a rating decision denying 
the veteran's request to reopen a claim for service 
connection for cardiovascular disease.  

Except as provided for in 38 U.S.C.A. § 5108, when a claim is 
disallowed by an agency of original jurisdiction, the claim 
may not thereafter be reopened and allowed, and a claim based 
upon the same factual basis may not be considered.  
38 U.S.C.A. § 7105.  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the claim shall be reopened and the former 
disposition of the claim shall be reviewed.  38 U.S.C.A. 
§ 5108.

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Winters v. 
West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 
209 (1999).  The first step is to determine whether new and 
material evidence has been received under 38 C.F.R. 
§ 3.156(a).  Secondly, if new and material evidence has been 
presented, then immediately upon reopening the veteran's 
claim, the VA must determine whether the claim is well-
grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Third, if the claim is found to 
be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge, 155 at 1363.  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The Court has also held that in order to reopen a claim, there 
must be new and material evidence presented or secured "since 
the time that the claim was finally disallowed on any basis, 
not only since the time that the claim was last disallowed on 
the merits."  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  
Accordingly, the Board must consider whether new and material 
evidence has been received since the December 1986 rating 
decision.

The relevant evidence of record at the time of the 
December1986 rating decision consisted of the following: 
service medical records (SMRs), which revealed the veteran 
did have elevated blood pressure on occasion and was seen and 
tested repeatedly for complaints of chest pain and shortness 
of breath, but found "no evidence of organic heart disease" 
or recorded any diagnosis of a cardiovascular disease; two 
August 1980 private electrocardiographic reports while under 
the care of James F. Coy, M.D., which were within normal 
limits; a private August 1980 medical record from Dr. Coy 
diagnosing the veteran with coronary insufficiency; and a 
January 1981 VA examination report which recorded no finding 
for cardiovascular disease and included a negative 
electrocardiographic report. 

The evidence associated with the claims file since the 
December 1986 rating decision is as follows: a February 1990 
VA hospital discharge summary following a coronary artery 
bypass surgery for treatment of diagnosed coronary artery 
disease, left atrial enlargement, old myocardial infarction, 
left bundle branch block, and sinus tachycardia, while 
hypercholesterolemia and hypertension were also diagnosed; a 
March 1999 letter from a private physician, Randall E. 
Genton, M.D., stating that the veteran is a candidate for 
orthotopic cardiac transplantation, and suffers from coronary 
heart disease, previous myocardial infarction, ischemic 
cardiomyopathy, severe left ventricular dysfunction, and 
chronic congestive heart failure, resulting in exertional 
dyspnea, occasional chest pain, and fatigue; and the 
veteran's and spouse's May 1998 RO hearing testimony, as well 
as the veteran's various written statements. 

After consideration of the above evidence, the Board 
concludes that its analysis need not go beyond the first step 
of the three-step analysis.  Although the December 1990 VA 
discharge summary and Dr. Genton's March 1999 letter 
demonstrate that the veteran currently suffers from 
cardiovascular disease, the new evidence, like the evidence 
available prior to the December 1986 rating decision, does 
not show that the veteran's cardiovascular disease is in any 
way related to service.  Therefore, the newly received 
evidence is not material evidence as it does not directly or 
substantially bear upon the issue at hand, is essentially 
cumulative and redundant, and is otherwise not so significant 
that it must be considered in order to fairly decide the 
merits of the claim. 

The veteran's and spouse's hearing testimony and written 
statements contending that his cardiovascular disease was 
incurred in, or otherwise resulted from service, are 
duplicative of the contentions he was advancing at the time 
of the December 1986 rating decision.  

In sum, the Board is unable to find that any of the newly 
received items of evidence can be considered new and material 
so as to reopen the veteran's claim.  The Board hereby 
informs the veteran that in order to reopen and well-ground 
his claim, it is necessary to augment the record with 
competent medical evidence showing a link or nexus between 
his current cardiovascular disease and military service.  


ORDER

New and material evidence not having been received, the 
veteran's request to reopen his claim for service connection 
for cardiovascular disease is denied. 



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

